 

Exhibit 10.1

 

AMENDMENT NO. 1 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of April 23, 2020, relating to the Sixth Amended and
Restated Credit Agreement, dated as of October 31, 2019 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), among RHP HOTEL PROPERTIES, LP, a Delaware limited
partnership (together with any permitted successors and assigns, the
“Borrower”), RYMAN HOSPITALITY PROPERTIES, INC., a Delaware corporation (the
“Parent”), the GUARANTORS from time to time party thereto (as defined in the
Existing Credit Agreement) (collectively, the “Guarantors”), the PLEDGORS from
time to time party to the Pledge Agreement (as defined in the Existing Credit
Agreement) (collectively, the “Pledgors”), the LENDERS from time to time party
thereto (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Parent and its Subsidiaries have notified Administrative Agent and
the Lenders that such entities are experiencing or anticipate to experience
material adverse changes in their financial position and prospects as a direct
result of the COVID-19 outbreak and, as such, the Borrower, the Parent, and the
other Loan Parties have requested, and the Administrative Agent and the Required
Lenders (as defined below) have agreed, to modify certain provisions of the
Existing Credit Agreement; and

 

WHEREAS, pursuant to Section 11.01 of the Existing Credit Agreement, the Parent,
the Borrower, the other Loan Parties, the Pledgors, the Administrative Agent and
the Lenders party hereto (representing the Required Lenders required pursuant to
Section 11.01 of the Existing Credit Agreement) (collectively, the “Required
Lenders”), agree to amend the Existing Credit Agreement on the terms set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.          Defined Terms. Capitalized terms used but not defined herein
shall have the meanings given to them in the Existing Credit Agreement. The
rules of interpretation set forth in Section 1.02 of the Existing Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis. Each
reference to “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference and each reference to “this Agreement” and each other similar
reference contained in the Existing Credit Agreement shall, after this Agreement
becomes effective, refer to the Existing Credit Agreement as amended hereby. For
clarity, unless otherwise expressly limited to the Temporary Waiver Period (as
defined below), each amendment set forth herein shall apply for the entire term
of the Facilities.

 

SECTION 2.          Financial Statement Extension. The parties hereby agree
that, with respect to the calendar quarter ending March 31, 2020, the time
period for delivery of financial statements and other related information
required pursuant to Sections 7.01 and 7.02(a), (c), (d), (e), (h), (j) and
7.02(b)(ii) of the Credit Agreement shall be extended for an additional
forty-five (45) days (i.e., until June 29, 2020), which period will be
automatically further extended if and to the extent the Securities and Exchange
Commission grants an extension of 10-Q reporting for such period. Except as set
forth herein, the foregoing extension shall in no way waive, amend, extend or
otherwise modify each Loan Party’s obligation to continue to deliver all
financial statements as and when required under the Loan Documents.

 



 

 

 

SECTION 3.          Amendments to the Credit Agreement. The Existing Credit
Agreement is, effective as of the Amendment No. 1 Effective Date (as defined
below), hereby amended as follows (the Existing Credit Agreement, as so amended,
the “First Amended Credit Agreement”):

 

(a)                Section 1.01 of the Existing Credit Agreement is hereby
amended by adding the following definitions, in each case in appropriate
alphabetical order, as follows:

 

“Amendment No. 1” means that certain Amendment No. 1 to Sixth Amended and
Restated Credit Agreement, dated as of April 23, 2020, by and between the
Borrower, the Parent, the Guarantors, the Pledgors, the Administrative Agent,
and certain Lenders party thereto.

 

“Amendment No. 1 Effective Date” means April 23, 2020.

 

“Block 21 Property” means the mixed-use project commonly known as “Block 21”
located in Austin, Texas.

 

“Excluded Stimulus Transaction” means any loans, equity investments, grants or
other transactions pursuant to which the a party receives funds in connection
with any federal COVID-19 stimulus legislation, including, without limitation,
any loan made pursuant to the Paycheck Protection Program under the Small
Business Administration 7(a) Loan Program, as implemented by the “Coronavirus
Aid, Relief, and Economic Security Act” or the “CARES Act”, or any similar
program.

 

“Temporary Waiver Period” means the period of time beginning on the Amendment
No. 1 Effective Date and ending on the earlier of (i) April 1, 2021 and (ii) the
date on which the Borrower delivers a written notice to the Administrative Agent
electing to terminate the Temporary Waiver Period, together with a Compliance
Certificate evidencing, to the Administrative Agent’s reasonable satisfaction,
the Borrower’s compliance with the financial covenants contained in Section 8.11
in effect from and after the Temporary Waiver Period.

 

(b)                Section 1.01 of the Existing Credit Agreement is hereby
amended by replacing the defined terms set forth below with the definitions set
forth herein:

 

“Applicable Margin” means,

 

(a)       During the Temporary Waiver Period and until such time as a Pricing
Tier is effective pursuant to clause (b) below, in the case of Closing Date Term
Loans, Revolving Loans and Letters of Credit Fees, the percentages per annum set
forth below:

 

Applicable Margin for
Closing Date Term Loans
that are Eurodollar Rate
Loans (Temporary
Waiver Period)   Applicable Margin for
Revolving Loans or
Letter of Credit Fees that
are Eurodollar Rate Loans (Temporary
Waiver Period)   Applicable Margin for
Closing Date Term Loans
that are Base Rate Loans
(Temporary Waiver
Period)   Applicable Margin for
Revolving Loans or
Letter of Credit Fees that
are Base Rate Loans
(Temporary Waiver
Period)   1.90%   1.95%   0.90%   0.95%

 



2

 

 

(b)       Following the expiration of the Temporary Waiver Period, and effective
as of the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(b), in the case
of Closing Date Term Loans, Revolving Loans and Letters of Credit Fees, subject
to the conditions below, the percentages per annum set forth below, based upon
the Consolidated Funded Indebtedness to Total Asset Value Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent:

 

Pricing Tier  Consolidated Funded
Indebtedness to Total
Asset Value Ratio  Applicable
Margin for
Revolving Loans
or Letter of
Credit Fees that
are Eurodollar
Rate Loans   Applicable
Margin for
Closing Date
Term Loans that
are Eurodollar
Rate Loans   Applicable
Margin for
Revolving Loans
or Letter of
Credit Fees that
are Base Rate
Loans   Applicable
Margin for
Closing Date
Term Loans that
are Base Rate
Loans  I  < 30.0%   1.40%   1.35%   0.40%   0.35% II  > 30.0% and < 35.0% 
 1.45%   1.40%   0.45%   0.40% III  > 35.0% and < 40.0%   1.50%   1.45%   0.50% 
 0.45% IV  > 40.0% and < 45.0%   1.55%   1.50%   0.55%   0.50% V  > 45.0% and <
50.0%   1.65%   1.60%   0.65%   0.60% VI  > 50.0% and < 55.0%   1.80%   1.75% 
 0.80%   0.75% VII  > 55.0%   1.95%   1.90%   0.95%   0.90%

 

Notwithstanding the above, if the Borrower delivers a pro forma Compliance
Certificate after the expiration of the Temporary Waiver Period but prior to the
delivery of the Compliance Certificate with respect to the most recently ended
calendar quarter in accordance with Section 7.02(b), then effective as of the
first Business Day immediately following delivery of such pro forma Compliance
Certificate the Applicable Margin shall be set at the Pricing Tier indicated in
such pro forma Compliance Certificate (and otherwise pursuant to this clause
(b)) until the Borrower delivers the quarter-end Compliance Certificate required
in accordance with Section 7.02(b), provided, however, that if such later
Compliance Certificate demonstrates that the Pricing Tier is higher than was set
forth in the pro forma Compliance Certificate, the Borrower shall pay to the
Administrative Agent, for its benefit and the benefit of the Lenders that would
have been entitled thereto had such Pricing Tier been at the higher level during
such period, an amount equal to the difference of (i) the interest paid in
connection with the Pricing Tier the Borrower was charged for such period and
(ii) the amount of interest that would have been charged at such higher Pricing
Tier. In no case shall the Borrower have the right to any payment, refund,
offset, credit or any other claim against the Administrative Agent or any Lender
as a result of the pro forma Compliance Certificate demonstrating a higher
Pricing Tier than set forth in the Compliance Certificate delivered in
accordance with Section 7.02(b).

 

Except as set forth above, any increase or decrease in the Applicable Margin for
the Revolving Loans, Closing Date Term Loans or Letter of Credit Fees resulting
from a change in the Consolidated Funded Indebtedness to Total Asset Value Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Tier VII shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall continue to apply
until the first Business Day immediately following the date a Compliance
Certificate is delivered in accordance with Section 7.02(b), whereupon the
Applicable Margin shall be adjusted based upon the calculation of the
Consolidated Funded Indebtedness to Total Asset Value Ratio contained in such
Compliance Certificate. Notwithstanding anything in this definition to the
contrary, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.10(b).

 



3

 

 

(c)       in the case of Tranche B Term Loans, (i) the Applicable Margin for
Tranche B Term Loans that are Eurodollar Rate Loans shall be 2.00%, and (ii) the
Applicable Margin for Tranche B Term Loans that are Base Rate Loans shall be
1.00%.”

 

(c)                The definition of “Eurodollar Rate” in Section 1.1 of the
Existing Credit Agreement is hereby modified by replacing clause (ii) of such
definition in its entirety with the following:

 

“(ii) a percentage equal to one minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on Eurodollar Rate Loans is determined or
any applicable category of extensions of credit or other assets which includes
loans by an office of any Lender outside of the United States of America),
provided that, notwithstanding the foregoing, (x) in the case of the Revolving
Loans, the Eurodollar Rate shall at no time be less than twenty-five basis
points (0.25%) per annum, (y) in the case of Closing Date Term Loans, the
Eurodollar Rate shall at no time be less than twenty-five basis points (0.25%)
per annum and (z) in the case of Tranche B Term Loans, the Eurodollar Rate shall
at no time be less than 0% per annum.”

 

(d)                A new Section 2.05(b)(x) is hereby added to the Loan
Agreement as follows:

 

“(x) Notwithstanding anything to the contrary herein, during the Temporary
Waiver Period the Borrower shall deposit or cause to be deposited with the
Administrative Agent one hundred present (100%) of all Net Cash Proceeds (other
than Net Cash Proceeds received in connection with (i) an Involuntary
Disposition, to the extent such Net Cash Proceeds are used for restoration of
the applicable Property, which in the case of a Borrowing Base Property, shall
continue to be governed by the terms of the Loan Documents (including,
Section 2.05(b)(iv), (ii) Dispositions in the ordinary course of business (but
specifically excluding Dispositions of Borrowing Base Properties) which result
in Net Cash Proceeds, in the aggregate, of no more than $25,000,000, and (iii)
Indebtedness incurred under Section 8.03(a)(provided that the Borrower complies
with Section 5 of Amendment No. 1), (b), (c), and (g)) and the Administrative
Agent shall apply such Net Cash Proceeds to the outstanding principal amount of
the Loans pro rata based on the then outstanding principal amount of each
Facility. Notwithstanding the foregoing, if any Net Cash Proceeds are received
pursuant to an Excluded Stimulus Transaction, at the Borrower’s election, the
Borrower may use such Net Cash Proceeds for any use permitted by such Excluded
Stimulus Transaction, instead of delivering to the Administrative Agent as
provided above.”

 



4

 

 

(e)                A new Section 7.18 is hereby added to the Existing Credit
Agreement as follows:

 

“7.18. Notice of Excluded Stimulus Transaction. The Borrower shall promptly
provide written notice to the Administrative Agent of Excluded Stimulus
Transaction entered into or received by the Parent or any of its Subsidiaries.
Each of the Borrower, the Parent, and the other Loan Parties covenants and
agrees that the proceeds and benefits of any Excluded Stimulus Transaction
received by such party shall be used only for the permitted uses pursuant to the
terms of such Excluded Stimulus Transaction. In the event that any such Excluded
Stimulus Transaction is in the form of a loan that can be forgiven, such party
shall use commercially reasonable efforts to comply with all requirements to
ensure such loan is forgiven in accordance with the applicable program, in each
case solely to the extent satisfaction of such requirements does not otherwise
cause, directly or indirectly, a Default or Event of Default under the Loan
Documents, or otherwise cause a breach of the terms thereof to arise. For
clarity, the forgiveness of any Excluded Stimulus Transaction that is in the
form of a loan shall not constitute an Event of Default under Section 9.01(e).
The Borrower, the Parent, the other Loan Parties and the Pledgors, as
applicable, shall execute and deliver to the Administrative Agent such
additional amendments, documents and instruments as may be reasonably required
in connection with such Excluded Stimulus Transaction.

 

(f)                 Section 8.11 of the Existing Credit Agreement is hereby
modified by adding the following sentence to the end of said Section:

 

“Notwithstanding the foregoing, during the Temporary Waiver Period Borrower
shall have no obligation to satisfy any of (i) the Consolidated Funded
Indebtedness to Total Asset Value Ratio, (ii) the Consolidated Fixed Charge
Coverage Ratio or (iii) the Implied Debt Service Coverage Ratio financial
covenants, as set forth in clause (a), (c) and (d) above, provided, Borrower
shall continue to deliver to the Administrative Agent duly completed Compliance
Certificates, for informational purposes only, as and when required under
Section 7.02(b)(i) certifying as to the Borrower’s calculations of the financial
tests set forth in this Section 8.11, notwithstanding that such covenants are
not required to be satisfied during the Temporary Waiver Period.

 

Immediately following the expiration of the Temporary Waiver Period, each
financial covenant contained in this Section 8.11 shall be in full force and
effect, except that the testing period for the covenants set forth in
Section 8.11(c) and (d) (including the related defined terms) shall be modified
as follows:

 

(i)       in the event the Borrower elects to terminate the Temporary Waiver
Period prior to April 1, 2021: (A) for the first calendar quarter-end
immediately following the expiration of the Temporary Waiver Period, the
trailing quarter, annualized; (B) for the second calendar quarter-end after the
expiration of the Temporary Waiver Period, the trailing two quarters,
annualized; (C) for the third calendar quarter-end after the expiration of the
Temporary Waiver Period, the trailing three quarters, annualized; and (4)
thereafter, the trailing twelve months; or

 

(ii)        in the event the Temporary Waiver Period ends on April 1, 2021: (A)
for the calendar quarter ending June 30, 2021, the trailing two quarters,
annualized; (B) for the calendar quarter ending September 30, 2021, the trailing
three quarters, annualized; and (C) thereafter, the trailing twelve months;

 

provided, however, that Borrower shall include in the Compliance Certificates
delivered pursuant to Section 7.02(b)(i) during any such period, for
informational purposes only, Borrower’s calculations of the financial tests set
forth in this Section 8.11(c) and (d) based on a trailing twelve month period. ”

 



5

 

 

(g)                A new Section 8.22 is hereby added to the Existing Credit
Agreement as follows:

 

“8.22. Temporary Waiver Period. Notwithstanding anything to the contrary
contained herein, so long as the Temporary Waiver Period is continuing:

 

(a)       Incur any additional Indebtedness, other than (i) any unsecured
Indebtedness incurred in connection an Excluded Stimulus Transaction, (ii)
non-recourse Indebtedness (other than non-recourse exclusions customary in a
non-recourse securitized “CMBS” loan facility) incurred in connection with the
acquisition of the Block 21 Property not to exceed $145,000,000 in the
aggregate, and (iii) as permitted by Section 8.03(a) )(provided that the
Borrower complies with Section 5 of Amendment No. 1), (c) (but only to the
extent all of the parties to any such intercompany Indebtedness and Guarantees
are Consolidated Parties), and (g);

 

(b)       Acquire any hotel properties other than the Block 21 Property for an
acquisition cost not to exceed $275,000,000, or make new Investments, other than
(i) Investments in Subsidiaries and other Loan Parties, (ii) Investments in
connection with the acquisition of the Block 21 Property (subject to the
limitation set forth in clause (a) above), (iii) Investments in existing
Unconsolidated Affiliates that are required to be made pursuant to such
entities’ organizational documents and are made in accordance with
Section 8.02(f), and (iv) as permitted by Section 8.02(a), (c), and (e);

 

(c)       Make any Restricted Payments including, without limitation, cash
dividends on its Capital Stock, provided that (i) the Borrower shall be
permitted to make Restricted Payments in cash to the Parent to permit the Parent
to make Restricted Payments in cash to the holders of its Capital Stock
following the end of its fiscal year to the extent necessary to maintain its
status as a REIT, (ii) the Parent shall be permitted to make Restricted Payments
of not more than $0.01 per share in cash to the holders of its Capital Stock
following the end of each fiscal quarter; (iii) Subsidiaries of the Borrower
shall be permitted to make Restricted Payments in connection with the purchase
of the minority interests in any Subsidiary not to exceed, in the aggregate,
$18,000,000, and (iv) the Loan Parties and their Subsidiaries shall be permitted
to make other Restricted Payments as permitted by Section 8.06(a) and (b);

 

(d)       Make any capital expenditures at the Properties except for: (i) the
currently ongoing expansion project at the Gaylord Palms approved by the
Administrative Agent prior to the Amendment No. 1 Effective Date not to exceed
$80,000,000 in the aggregate; (ii) capital expenditures incurred in connection
with emergency repairs,  life safety repairs or ordinary course maintenance
repairs; and (iii) discretionary capital expenditures not to exceed Twenty-Five
Million Dollars ($25,000,000) in the aggregate (provided, that Borrower shall be
permitted to use any FF&E reserve maintained under, and to the extent permitted
by, the Management Agreements for the capital expenditures described in, and
subject to the limitations set forth in, the foregoing clauses (ii) and (iii),
provided, further, that any use of an FF&E reserve in accordance with the
applicable Management Agreement (and for the purposes expressly set forth in the
applicable Management Agreement in effect as of the date hereof) shall not count
against such $25,000,000 limitation for discretionary capital expenditures));
and

 



6

 

 

(e)       Take any action that would be prohibited during a Default or Event of
Default (other than (x) a Credit Extension or a Request for Credit Extension,
including requesting a Eurodollar Loan or converting or continuing a Eurodollar
Loan of any Interest Period otherwise permitted hereunder, and (y) requesting
use of insurance and condemnation proceeds as provided in Section 7.07),
including, without limitation (i) certain mergers, liquidations and Guarantor
releases which would otherwise be permitted, and (ii) certain transfers which
would otherwise be permitted (including, without limitation, any Disposition).”

 

(h)                Exhibit I of the Existing Credit Agreement is hereby modified
by replacing the definition of “Benchmark Replacement” in its entirety with the
following:

 

“Benchmark Replacement” - means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement for the
Eurodollar Rate for U.S. dollar-denominated syndicated credit facilities and (b)
the Benchmark Replacement Adjustment; provided that, (y) if the Benchmark
Replacement as so determined would be less than twenty-five basis points
(0.25%), then, in the case of Revolving Loans and Closing Date Term Loans, the
Benchmark Replacement shall be deemed to be twenty-five basis points (0.25%) for
the purposes of this Agreement and the other Loan Documents, and (z) if the
Benchmark Replacement as so determined would be less than 0%, then, in the case
of Tranche B Term Loans, the Benchmark Replacement shall be deemed to be 0% for
the purposes of this Agreement and the other Loan Documents.

 

 

SECTION 4.          Minimum Liquidity. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, during the Temporary Waiver
Period, Borrower shall maintain unrestricted cash liquidity of not less than One
Hundred Million Dollars ($100,000,000), such liquidity to be comprised of
unrestricted cash and Cash Equivalents acceptable to Administrative Agent, plus
undrawn availability under this Agreement (to the extent available to be drawn
at the date of determination in accordance with this Agreement). Borrower shall
include calculations of its unrestricted cash liquidity in each Compliance
Certificate delivered pursuant to Section 7.02(b) of the Credit Agreement.

 

SECTION 5.          Use of Revolving Loan Proceeds. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, during the
Temporary Waiver Period, Borrower and each other Loan Party agree that any
proceeds of the Revolving Loans made during the Temporary Waiver Period and the
$400,000,000 of Revolving Loans drawn on March 17, 2020 shall be used
exclusively for the purposes of (i) paying operating expenses incurred by the
Parent and its Subsidiaries (and only to the extent cash flow from the
operations of the Parent and its Subsidiaries is insufficient to pay the same)
(ii) capital expenditures and Investments expressly permitted pursuant to the
Loan Documents (including, without limitation, Section 8.22 of the Credit
Agreement) (iii) scheduled interest payments on Indebtedness held by the Parent
or its Subsidiaries (which, for clarity, shall not include any principal
amortization payments, principal prepayments or other payment of principal,
except in connection with the amortization of the Tranche B Term Loans currently
required under the Existing Credit Agreement) (and only to the extent cash flow
from the operations of the Parent and its Subsidiaries is insufficient to pay
the same), and (iv) repayments of the outstanding principal balance of the
Revolving Credit Facility.

 



7

 

 

SECTION 6.          Conditions to the Close. This Agreement shall become
effective as of the first date (the “Amendment No. 1 Effective Date”) when each
of the following conditions shall have been satisfied or waived in writing by
the Administrative Agent:

 

(i)                 Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI of
the Existing Credit Agreement or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Amendment No. 1 Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Existing
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.

 

(ii)               No Default. Neither a Default nor Event of Default shall
exist, or would result from, the effectiveness of this Agreement.

 

(iii)             This Agreement. The Administrative Agent shall have received
executed counterparts hereof that, when taken together, bear the signatures of
the Borrower, the Parent, the Loan other Parties, the Required Lenders and the
Administrative Agent.

 

(iv)              Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Amendment No. 1 Effective Date, in form and substance
satisfactory to the Administrative Agent, stating that (A) the conditions
specified herein have been satisfied, (B) each Loan Party is in compliance with
all existing financial obligations, (C) all material governmental, shareholder
and third party consents and approvals, if any, with respect to this Agreement
and any other instruments or documents executed and delivered in connection with
this Agreement and the transactions contemplated thereby have been obtained (and
attaching copies thereof), and (D) that no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Loan Party or any
transaction contemplated by the Loan Documents executed and delivered in
connection with this Agreement, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect.

 

(v)                Opinions. The Administrative Agent shall have received an
opinion of legal counsel to the Borrower, in form and content satisfactory to
the Administrative Agent to the effect that: (i) each of the Borrower, the
Parent, the other Loan Parties and the Pledgors is duly formed, validly existing
and in good standing and has all requisite power and authority to enter into
this Agreement; (ii) this Agreement has been duly authorized, executed and
delivered; (iii) the transactions described in this Agreement will not
constitute a default or breach under the terms of any material agreement or
instrument listed by the Parent as an exhibit to its annual report on Form 10-K
filed with the Securities and Exchange Commission for the year ended December
31, 2019; and (iv) such other matters, incident to the transactions contemplated
hereby, as the Administrative Agent may reasonably request.

 



8

 

 

(vi)              Fees and Expenses. The Borrower shall have paid all fees
required in connection with the closing of the Existing Credit Agreement and all
costs and expenses (including attorneys’ costs and fees) incurred by the
Administrative Agent in documenting or implementing same.

 

(vii)            Closing Fee. The Borrower shall have paid to each Required
Lender a closing fee in an amount equal to such Required Lender’s Revolving
Commitment as of the Amendment No. 1 Effective Date multiplied by five basis
points (0.05%).

 

(viii)          Attorney Costs. The Borrower shall have paid all reasonable
fees, charges and disbursements of counsel of the Administrative Agent to the
extent invoiced prior to or on the Amendment No. 1 Effective Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

(ix)              Collateral. The Administrative Agent shall have received
satisfactory evidence that the Administrative Agent, on behalf of the Lenders,
shall continue to have, as applicable, a valid and perfected first priority
(subject to certain exceptions to be set forth in the Loan Documents) lien and
security interest in the Collateral, which evidence may require delivery of
endorsements to the Title Policies, if reasonably required by Administrative
Agent, provided, however, that Administrative Agent agrees that such
endorsements to the Title Policies (to the extent reasonably required by
Administrative Agent), may be delivered within thirty (30) days following the
Amendment No. 1 Effective Date.

 

(x)                Other Deliverables. The Borrower shall have provided to the
Administrative Agent, and the Administrative Agent shall have approved, all
other materials, documents and submissions requested by the Administrative Agent
in connection with the transactions contemplated by this Agreement.

 

SECTION 7.          Reaffirmation. By signing this Agreement, each Loan Party
hereby confirms that this Agreement shall not effect a novation of any of the
obligations of the Loan Parties under the Existing Credit Agreement, which
obligations continue in full force and effect as set forth in the First Amended
Credit Agreement, and each Loan Party and each Pledgor acknowledges and confirms
that the obligations of the Loan Parties under the Existing Credit Agreement as
modified or supplemented hereby and the Loan Parties and the Pledgors under the
other Loan Documents (i) are entitled to the benefits of the guarantees, pledge
of and/or grant of the security interests set forth or created in the Collateral
Documents and the other Loan Documents, (ii) constitute “Obligations” and
“Secured Obligations” or other similar term for purposes of the First Amended
Credit Agreement, the Collateral Documents and all other Loan Documents,
(iii) notwithstanding the effectiveness of the terms hereof, the Collateral
Documents and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects. Each
Loan Party and each Pledgor hereby ratifies and confirms that all Liens granted,
conveyed, or assigned to the Administrative Agent by such Person pursuant to any
Loan Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.

 



9

 

 

SECTION 8.          Applicable Law; Jurisdiction; Venue.

 

(i)                 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(ii)               SUBMISSION TO JURISDICTION. THE BORROWER, EACH PLEDGOR AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE JOINT LEAD ARRANGERS MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER, ANY PLEDGOR OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(iii)             WAIVER OF VENUE. THE BORROWER, EACH PLEDGOR AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (ii) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(iv)              WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



10

 

 

SECTION 9.          Credit Agreement Governs. Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of any Lender
or the Administrative Agent under the Existing Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the First Amended
Credit Agreement or any other Loan Document in similar or different
circumstances.

 

SECTION 8.         Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

 

SECTION 10.        Severability. If any provision or obligation under this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
this Agreement and the validity, legality and enforceability of the remaining
provisions or obligations shall remain in full force as though the invalid,
illegal, or unenforceable provision had never been a part of this Agreement.

 

SECTION 11.         Electronic Signatures. This Agreement may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one agreement.  The words
“execution,” signed,” “signature,” and words of like import in this Agreement
shall include images of manually executed signatures transmitted by facsimile or
other electronic format (including, without limitation, “pdf”, “tif” or “jpg”)
and other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.  Each
party hereto hereby waives any defenses to the enforcement of the terms of this
Agreement based on the form of its signature, and hereby agrees that such
electronically transmitted or signed signatures shall be conclusive proof,
admissible in judicial proceedings, of such party’s execution of this Agreement.
Even though the parties agree that electronic signatures are legally enforceable
and intended to be effective for all purposes, the signing parties agree if
requested by the Administrative Agent in its sole discretion to promptly deliver
to the Administrative Agent the requested original document bearing an original
manual signature, to the extent required or advisable to be delivered in
connection with any program made available to the Administrative Agent or any of
its affiliates by the Federal Reserve, U.S. Treasury Department or any other
federal or state regulatory body.

 

[Signatures Appear on Following Page]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

“BORROWER AND PLEDGOR”

 

RHP HOTEL PROPERTIES, LP, a Delaware limited partnership   By: RHP Partner, LLC,
  a Delaware limited liability company,   its general partner     By: /s/ Mark
Fioravanti
                                                                               
  Name: Mark Fioravanti   Title: Vice President

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 



 

 

 

“GUARANTORS AND PLEDGORS”

 

RYMAN HOSPITALITY PROPERTIES, INC.,   RHP PARTNER, LLC, a Delaware corporation  
a Delaware limited liability company       By: /s/ Mark Fioravanti   By: /s/
Mark Fioravanti Name:    Mark Fioravanti   Name:     Mark Fioravanti Title:
President and   Title: Vice President   Chief Financial Officer           RHP
PROPERTY GP, LP,   RHP PROPERTY GT, LP, a Florida limited partnership   a
Delaware limited partnership       By: Opryland Hospitality, LLC,   By: Opryland
Hospitality, LLC,   a Tennessee limited liability company     a Tennessee
limited liability company   its general partner     its general partner        
By: /s/ Mark Fioravanti   By: /s/ Mark Fioravanti   Name:    Mark Fioravanti    
Name:    Mark Fioravanti   Title: Vice President     Title: Vice President      
RHP HOTELS, LLC,   RHP PROPERTY GT, LLC, a Delaware limited liability company  
a Delaware limited liability company       By: /s/ Mark Fioravanti   By: /s/
Mark Fioravanti Name: Mark Fioravanti   Name: Mark Fioravanti Title: Vice
President   Title: Vice President       OPRYLAND HOSPITALITY, LLC   RHP PROPERTY
NH, LLC a Tennessee limited liability company   a Maryland limited liability
company       By: /s/ Mark Fioravanti   By: /s/ Mark Fioravanti Name: Mark
Fioravanti   Name: Mark Fioravanti Title: Vice President   Title: Vice President

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

“ADMINISTRATIVE AGENT AND LENDERS”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

in its capacity as Lender and as Administrative Agent

 

By: /s/ Anand. J. Jobanputra   Name: Anand. J. Jobanputra   Title: Senior Vice
President  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 



 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

in its capacity as Lender

 

By: /s/ Darrell L. Gustafson   Name: Darrell L. Gustafson   Title: Managing
Director     By: /s/ Murray Mackinnon   Name: Murray Mackinnon   Title: Director
 

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

BANK OF AMERICA, N.A.,  in its capacity as Lender     By: /s/ Roger C. Davis 
Name: Roger C. Davis  Title: Senior Vice President 

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

JP MORGAN CHASE BANK, N.A.,  in its capacity as Lender     By: /s/ Jeffrey C.
Miller  Name: Jeffrey C. Miller  Title: Executive Director 

 

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,  in its capacity as Lender     By: /s/ Lori Y.
Jensen  Name: Lori Y. Jensen  Title: Senior Vice President 

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   in its capacity as Lender      
By: /s/ Steven Jonassen   Name: Steven Jonassen   Title: Managing Director      
By: /s/ Adam Jenner   Name: Adam Jenner   Title: Director  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

THE BANK OF NOVA SCOTIA,   in its capacity as Lender       By: /s/ Ajit Goswami
  Name: Ajit Goswami   Title: Managing Director & Industry Head  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

CAPITAL ONE, N.A.,   in its capacity as Lender       By: /s/ Jessica W. Phillips
  Name: Jessica W. Phillips   Title: Authorized Signatory  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

MIDFIRST BANK,   a federally chartered savings association,   in its capacity as
Lender       By: /s/ Todd Wright   Name: Todd Wright   Title: Senior Vice
President  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

RAYMOND JAMES BANK, N.A.,   in its capacity as Lender       By: /s/ Matt Stein  
Name: Matt Stein   Title: Senior Vice President  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

TD BANK, N.A.,   in its capacity as Lender       By: /s/ Sean C. Dunne   Name:
Sean C. Dunne   Title: Vice President  

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,  in its capacity as Lender     By: /s/
Michael Maguire  Name: Michael Maguire  Title: Managing Director 

 

[Signatures Continue on Following Page]

 

Signature Page to Amendment No. 1 to Sixth Amended and Restated Credit Agreement

 



 

 